EXHIBIT 10.2

 

AMENDMENT NUMBER ONE

TO THE

HEALTH NET, INC.

2006 EXECUTIVE OFFICER INCENTIVE PLAN

 

WHEREAS, the Board of Directors of Health Net, Inc. (the “Company”) has adopted,
subject to stockholder approval, the Company 2006 Executive Officer Incentive
Plan (the “Plan”) for the benefit of eligible executive officers of the Company
and its subsidiaries;

 

WHEREAS, the stockholders of the Company approved the Plan at the Company’s 2005
Annual Meeting;

 

WHEREAS, Article VII(2) of the Plan currently contemplates that incentive
payments made to eligible participants under the Plan may be made in the form of
shares of Common Stock of the Company, as determined by the Compensation
Committee of the Board of Directors of the Company (the “Committee”);

 

WHEREAS, the Company desires to eliminate the Company’s ability to make any
incentive payments under the Plan in the form of shares of Common Stock of the
Company; and

 

WHEREAS, the Company has the power to amend the Plan pursuant to Article VII(1)
thereof.

 

NOW, THEREFORE, BE IT RESOLVED, that pursuant to the power of amendment
contained in Article VII(1) of the Plan, the Plan is hereby amended as follows:

 

1. Article VI(2) is amended and restated in its entirety as follows:

 

“2. Incentive Payments. Payments under Individual Award Opportunities shall be
in cash and, unless a participant elects to defer receipt of a payment, shall be
made at the time determined by the



--------------------------------------------------------------------------------

Committee after the end of the Performance Period for which the awards are
payable, except that no such payment shall be made unless and until the
Committee, based on the Company’s audited financial results for such Performance
Period (as prepared and reviewed by the Company’s independent public
accountants), has certified in writing the extent to which the applicable
performance goals for such Performance Period have been satisfied.
Notwithstanding the foregoing sentence, all payments other than payments the
Committee in its discretion decided to make at a later date or a Participant
elected to defer, shall be made no later than 2½ months after the end of the
Performance Period.”

 

IN WITNESS WHEREOF, Health Net, Inc. has caused this instrument to be signed all
on this 13th day of May, 2005.

 

HEALTH NET, INC. By:   /s/    Karin Mayhew

Name:

 

Karin Mayhew

Title:

 

Senior Vice President, Organization Effectiveness

 

 

2